DORAN, J.
This is an appeal from the order “denying the motion of defendant for a new trial.”
Defendant was charged by information with the violation of section 501 of the Vehicle Code. A jury was duly waived and the cause was submitted to the court on the transcript of the preliminary examination.
It was contended at the trial that appellant was driving in the wrong direction on the Arroyo Seco Freeway, a four-lane road, between Los Angeles and Pasadena, and that appellant’s act caused a collision of three cars which resulted in the injury of three people.
Briefly, the evidence discloses that at the time of the accident appellant stopped. Following a conversation with two of the witnesses to the accident appellant drove away, still in the wrong direction. The number of appellant’s ear was obtained and given to the police. The accident occurred about 1 a. m.
At about 2:25 a. m. appellant was arrested while driving the same car at Adams and San Pedro Streets in Los Angeles.
Two of the witnesses of the accident and the officers who made the arrest testified that appellant was intoxicated.
Without reciting further details it is sufficient to note that the record does not support appellant’s contentions. On the contrary, as recited in respondent’s brief, “In the ease at bar, the evidence clearly established that the defendant and appellant was driving on the wrong side of a freeway zoned for one-way traffic while under the influence of intoxicating liquor, that his manner of driving indicated a willful and wanton disregard for the safety of persons or property, and that his act of driving in such condition proximately caused two other automobiles driven by Miss Lee and Mr. Corso to collide. ’ ’
The judgment and order are affirmed.
White, P. J., and Drapeau, J., concurred.